 

 

Moody National REIT I, Inc. 10-Q [mnrt-10q_093013.htm]

EXHIBIT 10.2

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of September
3, 2013, by and between Sethi Family Trust dated October 1, 1998 (75%) and Kapil
D. Prashar and Sadhana Prashar (25%) (collectively, “Seller”), and MOODY
NATIONAL REIT I, INC., a Maryland corporation (the “Purchaser”).

 

RECITATIONS:

 

A. Seller is the owner of that certain tract of land more particularly described
on Exhibit “A” attached hereto and made a part hereof, located at 4141 Governors
Row, Austin, Texas 78744, together with all rights, titles, benefits, easements,
privileges, remainders, tenements, hereditaments, interests, reversions and
appurtenances thereunto belonging or in any way appertaining, and all of the
estate, right, title, interest, claim or demand whatsoever of the Seller
therein, including in and to adjacent strips and gores, if any, between the Land
and abutting properties, and in and to adjacent streets, highways, roads, alleys
or rights-of-way, and the beds thereof, either at law or in equity, in
possession or expectancy, now or hereafter acquired, all water and mineral
rights, development rights and all easements, rights and other interests
appurtenant thereto, (the “Land”), and all buildings and improvements, including
the 123-key hotel known as the Hampton Inn Austin/ Airport Area South, located
on the Land (the “Improvements”). The Land and the Improvements, together with
the Personal Property are sometimes referred to hereinafter together as the
“Hotel”.

 

B. Purchaser desires to purchase the Property, including the Hotel, from the
Seller, and the Seller desires to sell the Property, including the Hotel, to
Purchaser, for the Purchase Price (as defined below) and upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings of the parties hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, it is agreed:

 

ARTICLE I
DEFINITIONS

 

The following terms shall have the indicated meanings:

 

1.1              “Accounts Receivable” shall mean all accounts receivable of the
Hotel which are shown on the city ledger or other applicable records of the
Hotel.

 

1.2              “Advance Bookings” shall mean reservations and agreements made
or entered into by Seller or Manager prior to Closing and assumed by Purchaser
for Hotel rooms or meeting rooms to be utilized after Closing, or for catering
services or other Hotel services to be provided after Closing.

 

1.3              “Affiliate” shall mean any Person that is directly or
indirectly (through one or more intermediaries) controlled by, under common
control with, or controlling another Person. For the purposes of this
definition, “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of any
Person or the power to veto major policy decisions of any Person, whether
through the ownership of voting securities, by contract or otherwise.



1

 

 

1.4              “Agreement” shall have the meaning ascribed to such term in the
Preamble.

 

1.5              “Applicable Laws” shall mean any applicable building, zoning,
subdivision, environmental, health, safety or other governmental laws, statutes,
ordinances, resolutions, rules, codes, regulations, orders or determinations of
any Governmental Authority or of any insurance boards of underwriters (or other
body exercising similar functions), or any restrictive covenants or deed
restrictions affecting the Property or the ownership, operation, use,
maintenance or condition thereof.

 

1.6              “Assignment and Assumption Agreement” shall mean an assignment
and assumption agreement between Seller and Purchaser, in a form reasonably
acceptable to Seller and Purchaser, whereby Seller assigns and Purchaser assumes
all of the Seller’s rights, title and interest in and to the Hotel Agreements
which are disclosed to Purchaser and not terminated prior to Closing in
accordance with this Agreement.

 

1.7              “Authorizations” shall mean all certificates of occupancy,
licenses, permits, authorizations and approvals required by any governmental or
quasi-governmental agency, body, department, commission, board, bureau,
instrumentality or officer, or otherwise appropriate with respect to the
construction, ownership, operation, leasing, maintenance, or use of the Property
or any part thereof.

 

1.8              “Bankruptcy Code” shall have the meaning ascribed to such term
in Section 3.21.

 

1.9              “Bill of Sale and General Assignment” shall mean a bill of sale
and general assignment between the Seller and Purchaser, in a form reasonably
acceptable to Seller and Purchaser, conveying title to the Personal Property
(other than Leased Property) from Seller to Purchaser, together with any
Warranties and Guaranties related thereto, and the Advanced Bookings.

 

1.10          “Closing” shall mean the consummation of the sale and purchase of
the Property pursuant to this Agreement.

 

1.11          “Closing Date” shall mean the date that is thirty (30) days
following the expiration of the Study Period, subject to Purchaser’s right to
extend the Closing Date for up to an additional thirty (30) days by providing
written notice to Seller on or before the originally scheduled Closing Date.

 

1.12          “Closing Documents” shall have the meaning ascribed to such term
in Section 7.1.

 

1.13          “Code” shall have the meaning ascribed to such term in Section
10.13.

 

1.14          “Covered Audit Period” shall have the meaning ascribed to such
term in Section 2.4(f).

 

1.15          “Deed” shall mean a special warranty deed, in a form reasonably
acceptable to Seller and Purchaser, conveying fee title to the Real Property
from the Seller to Purchaser, subject to the Permitted Title Exceptions.



2

 

 

1.16          “Earnest Money” shall have the meaning ascribed to such term in
Section 2.3.

 

1.17             “Effective Date” (or other similar phrases such as “date of
this Agreement” or “date hereof”) shall mean the first date on which the Escrow
Agent shall have acknowledged receipt of this Agreement fully executed by the
Seller and the Purchaser.

 

1.18             “Employees” shall have the meaning ascribed to such term in
Section 3.6.

 

1.19             “Environmental Conditions” shall have the meaning ascribed to
such term in Section 4.6(c).

 

1.20             “Environmental Laws” shall mean any present or future federal,
state or local laws, statutes, codes, ordinances, rules, regulations, standards,
policies, court orders, decrees, administrative orders, guidelines or other
governmental directives, as well as common law, relating to protection of human
health or safety or the environment or relating to Hazardous Materials,
including without limitation, the Water Pollution Control Act (33 U.S.C. § 1251
et seq.), Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
Safe Drinking Water Act (42 U.S.C. § 3000(f) et seq.), Toxic Substances Control
Act (15 U.S.C. § 2601 et seq.), Clean Air Act (42 U.S.C. § 7401 et seq.),
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), and any law, statute, regulation, rule or ordinance of the state in which
one or more of the Properties is located and any other governmental entity with
actual or asserted jurisdiction over the Property or part thereof, concerning
such hazardous, special or toxic materials, wastes or substances or any
judicial, administrative, or otherwise binding and applicable interpretation of
any such laws, rules or regulations.

 

1.21             “ERISA” shall have the meaning ascribed to such term in Section
3.6.

 

1.22             “Escrow Agent” shall mean the Title Company.

 

1.23             “Exchange” shall have the meaning ascribed to such term in
Section 10.13.

 

1.24             “Executive Orders” shall have the meaning ascribed to such term
in Section 4.5.

 

1.25             “Existing PIPS” shall mean any currently effective property
improvement plan issued by Licensor to the Seller with respect to the Hotel for
calendar year 2013 (and, if applicable, prior years).

 

1.26             “Final Rooms Revenue” shall mean the final nights room revenue
for the Hotel (revenue from rooms occupied as of 11:59 p.m. on day prior to the
Closing Date, exclusive of food, beverage, telephone and similar charges which
shall be retained by the Seller), including any sales taxes, room taxes or other
taxes thereon.

 

1.27             “FIRPTA Certificate” shall mean the affidavit of Seller under
Section 1445 of the Internal Revenue Code, as amended.

 

1.28             “First Earnest Money Deposit” shall have the meaning ascribed
to such term in Section 2.3.



3

 

 

1.29             “Governmental Authority” shall mean any federal, state, county,
municipal or other government or governmental or quasi-governmental agency,
department, commission, board, bureau, office or instrumentality, foreign or
domestic, or any of the them.

 

1.30             “Hazardous Substances” shall have the meaning ascribed to such
term in Section 3.14. “Hotel” shall have the definition ascribed to such term in
the Recitals.

 

1.31             “Hotel Agreements” shall mean collectively the Operating
Agreements, Leased Property Agreements, Off-Site Facility Agreements and the
Occupancy Agreements.

 

1.32             “Improvements” shall mean the Hotel and all other buildings,
structures, improvements, and all fixtures, systems, facilities and other items
of real estate located on the Land.

 

1.33             “Independent Contract Consideration” shall mean One Hundred and
No/100 Dollars ($100.00) of the Earnest Money which shall be paid by the Escrow
Agent to the Seller in the event that Purchaser elects to terminate this
Agreement.

 

1.34             “Insurance Policies” shall mean all policies of insurance
maintained by or on behalf of the Seller pertaining to the Property, its
operation, or any part thereof.

 

1.35             “Intangible Personal Property” shall mean the Seller’s right,
title and interest in and to all intangible personal property owned or possessed
by the Seller and used in connection with the ownership or operation of the
Property, including, without limitation, (1) Authorizations, (2) utility and
development rights and privileges, general intangibles, business records, plans
and specifications pertaining to the Real Property and the Personal Property,
(3) any unpaid award for taking by condemnation or any damage to the Land by
reason of a change of grade or location of or access to any street or highway,
(4) the share of the Final Rooms Revenue determined under Section 7.6(i) hereof,
and (5) Advance Bookings, excluding the Seller’s cash on hand, in the bank
accounts and invested with financial or other institutions.

 

1.36             “Inventory” shall mean all inventories of food, beverage and
consumable items in opened or unopened cases and all in-use reserve stock of
linens, towels, paper goods, soaps, cleaning supplies, office supplies,
engineering supplies, maintenance supplies, parts and tools and other
“inventories of merchandise” and “inventories of supplies” as such terms are
defined in the Uniform System of Accounts for Hotels used in connection with the
operation and maintenance of the Hotel.

 

1.37             “Knowledge” shall mean the actual knowledge of Manager
following such reasonable investigation as may be necessary to obtain the
relevant information, including inquiry made of Manager. For the purposes of
this definition, the term “actual knowledge” means, with respect to any person,
the conscious awareness of such person at the time in questions, and expressly
excludes any constructive or implied knowledge of such person.

 

1.38             “Land” shall mean approximately 2.470 acres of land more
particularly described on Exhibit “A”, together with all rights, titles,
benefits, easements, privileges, remainders, tenements, hereditaments,
interests, reversions and appurtenances thereunto belonging or in any way
appertaining, and all of the estate, right, title, interest, claim or demand
whatsoever of the Seller therein, including in and to adjacent strips and gores,
if any, between the Land and abutting properties, and in and to adjacent
streets, highways, roads, alleys or rights-of-way, and the beds thereof, either
at law or in equity, in possession or expectancy, now or hereafter acquired, all
water and mineral rights, development rights and all easements, rights and other
interests appurtenant thereto.



4

 

 

1.39             “Leased Property” shall mean all leased items of Tangible
Personal Property, including items subject to any capital lease, operating
lease, financing lease, or any similar agreement (if any).

 

1.40          “Leased Property Agreements” shall mean all lease agreements
pertaining to the Leased Property (if any).

 

1.41          “License Agreement” shall mean that certain Amended and Restated
Franchise Agreement, dated July 1, 2012, between Licensor and Seller with
respect to the Hotel.

 

1.42          “Licensor” shall mean Hampton Inn Franchise LLC.

 

1.43          “Manager” shall mean Dev Prashar (Kapil D. Prashar).

 

1.44          “Monetary Title Encumbrances” shall have the meaning ascribed to
such term in Section 2.4(e).

 

1.45          “New Manager” shall have the meaning ascribed to such term in
Section 5.1(e).

 

1.46          “Occupancy Agreements” shall mean the leases, concession or
occupancy agreements in effect with respect to the Real Property under which any
tenants (other than Hotel guests and other than Seller) or concessionaires have
the right to occupy space upon the Real Property.

 

1.47          “Off-Site Facility Agreements” shall mean the leases, contracts
and agreements, if any, pertaining to facilities not located on the Property but
which are required and presently used for the operation of the Hotel including,
without limitation, use agreements for local golf courses, and parking or garage
contracts or leases.

 

1.48          “Operating Agreements” shall mean the service, supply, maintenance
and repair, and other similar contracts in effect with respect to the Property
(other than the Occupancy Agreements, Leased Property Agreements, Off-Site
Facility Agreements and the Management Agreement) related to construction,
operation, or maintenance of the Property and the business conducted thereon.

 

1.49          “Owner’s Title Policy” shall mean an owner’s policy of title
insurance issued to Purchaser by the Title Company, pursuant to which the Title
Company (or any applicable underwriter) insures Purchaser’s ownership of good
and marketable fee simple title to the Real Property, subject only to Permitted
Title Exceptions and including extended coverage over the so-called
“pre-printed” standard exceptions and such other endorsements as are customary
in such transactions.

 

1.50          “Patriot Act” shall have the meaning ascribed to such term in
Section 4.5.

 

1.51          “Permits” shall have the meaning ascribed to such term in Section
3.13.

 

1.52          “Permitted Title Exceptions” shall mean those exceptions to title
to the Real Property that are satisfactory or deemed satisfactory to Purchaser
as determined pursuant to Section 2.5(e) hereof.

 

5

 



1.53          “Person” shall mean an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental
Authority.

 

1.54          “Personal Property” shall mean collectively the Tangible Personal
Property and the Intangible Personal Property.

 

1.55          “Property” shall mean collectively the Real Property and Personal
Property.

 

1.56          “Purchase Price” shall mean the amount of FIFTEEN MILLION FOUR
HUNDRED TEN THOUSAND AND NO/100 DOLLARS ($15,410,000.00) payable in the manner
described in Section 2.2 hereof, which amount shall include the Inventory.

 

1.57          “Purchaser” shall have the meaning ascribed to such term in the
Preamble.

 

1.58          “Purchaser Parties” shall mean Purchaser’s directors, officers,
lenders, employees, agents, counsel, consultants or representatives.

 

1.59          “Purchaser’s Objections” shall have the meaning ascribed to such
term in Section 2.4(e).

 

1.60          “Purchaser’s PIP” shall have the meaning ascribed to such term in
Section 7.12.

 

1.61          “Real Property” shall mean the Land and the Improvements.

 

1.62          “REIT Audit” shall have the meaning ascribed to such term in
Section 2.4(f).

 

1.63          “SEC” shall have the meaning ascribed to such term in Section 6.8.

 

1.64          “Second Earnest Money Deposit” shall have the meaning ascribed to
such term in Section 2.3.

 

1.65          “Seller” shall have the meaning ascribed to such term in the
Preamble.

 

1.66          “Seller’s Response” shall have the meaning ascribed to such term
in Section 2.4(e).

 

1.67          “Seller’s Response Period” shall have the meaning ascribed to such
term in Section 2.4(e).

 

1.68          “Study Period” shall mean the period ending at 5:00 p.m. on the
date which is forty (40) days following the Effective Date. Except as expressly
noted herein to the contrary, times referred to in this Agreement shall mean the
times as in effect, from time to time, in Houston, Texas.

 

1.69          “Survival Period” shall have the meaning ascribed to such term in
Section 3.22

 

1.70          “Tangible Personal Property” shall mean the items of tangible
personal property consisting of all furniture, fixtures, equipment, machinery,
Inventory, all vehicles used in operation of Property and the Hotel and other
tangible personal property of every kind and nature (which does not include
cash-on-hand and petty cash) located at the Hotel which shall be owned by Seller
or leased by Seller pursuant to a Leased Property Agreement, including, without
limitation, Seller’s interest as lessee with respect to any such leased Tangible
Personal Property.

 

6

 



1.71          “Terrorism Executive Order” shall have the meaning ascribed to
such term in Section 4.5.

 

1.72          “Title Commitment” shall have the meaning ascribed to such term in
Section 2.4(e).

 

1.73          “Title Company” shall mean Moody National Title Company, L.P.,
6363 Woodway Dr., Ste 250, Houston, Texas 77057, or other title insurance
underwriter selected by Purchaser and reasonably acceptable to the Seller.

 

1.74          “Survey” shall mean a current ALTA as-built survey of the Real
Property, certified to Purchaser and the Title Company by a land surveyor or
professional engineer qualified in the jurisdiction in which the Real Property
is located, to be provided pursuant to the provisions of Section 2.5(e).

 

1.75          “Warranties and Guaranties” shall mean, to the extent assignable,
all of Seller’s interest in any existing warranties and guaranties relating to
the development, construction, ownership and operation of the Improvements, the
Tangible Personal Property, the Hotel or any part thereof.

 

ARTICLE II
PURCHASE AND SALE; DEPOSIT; PAYMENT OF
PURCHASE PRICE; STUDY PERIOD

 

2.1              Purchase and Sale. The Seller agrees to sell the Property, and
Purchaser agrees to purchase the Property, free and clear of all liens and
encumbrances, for the Purchase Price and in accordance with and subject to the
other terms and conditions set forth herein.

 

2.2              Payment of Purchase Price. Purchaser shall pay the Purchase
Price, as adjusted in the manner specified in Article VII and as set forth
below, to the Seller (or other party designated by the Seller) at Closing by
making a wire transfer of immediately available federal funds to the account of
the Seller (or other party designated by the Seller). Such wire transfer shall
be sent by Purchaser to the Escrow Agent for the account of the Seller on the
Closing Date.

 

2.3              Earnest Money. Within one (1) business day following the
Effective Date, Purchaser will deliver to the Escrow Agent the sum of ONE
HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00) (the “First Earnest Money
Deposit”). Within one (1) business day following the expiration of the Study
Period, assuming Purchaser has not previously elected to terminate this
Agreement, Purchaser shall deliver to the Escrow Agent the additional sum of ONE
HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00) (the “Second Earnest Money
Deposit”) (the First Earnest Money Deposit and the Second Earnest Money Deposit,
if any, and all interest earned thereon are hereinafter collectively referred to
as the “Earnest Money”). The Earnest Money shall be invested by the Escrow Agent
in short term interest bearing accounts at banks or other financial
institutions, which accounts must be insured by the Federal Deposit Insurance
Corporation. All interest earned on such deposits shall belong to the party (as
between the Seller and Purchaser) who is entitled to receive the Earnest Money
under the applicable provisions of this Agreement. In the event the transactions
contemplated herein are not closed in accordance with the provisions hereof, the
Earnest Money shall be disbursed to either the Seller or Purchaser as provided
in this Agreement.



7

 

 



2.4              Due Diligence.

 

(a)                Purchaser shall have the right, until 5:00 p.m. the last day
of the Study Period, and thereafter if Purchaser does not notify the Seller in
writing prior to the expiration of the Study Period that Purchaser has elected
to terminate this Agreement, to enter upon the Real Property upon not less than
one (1) business day prior notice to the Seller, and to perform at Purchaser’s
expense and subject to terms and conditions set forth in Section 2.4(d) below,
such due diligence investigations as Purchaser may deem appropriate. If prior to
the expiration of the Study Period, Purchaser provides written notice to the
Seller and Escrow Agent that it has determined in its sole, absolute and
unreviewable discretion, to terminate the Agreement for any reason or no reason
whatsoever, this Agreement shall automatically terminate, the Earnest Money
shall be returned to Purchaser and the Seller and Purchaser shall be released
from all further liability or obligation hereunder except those which expressly
survive a termination of this Agreement. In the event of such termination, the
Earnest Money, less the Independent Contract Consideration, shall be refunded by
the Escrow Agent to Purchaser without any further notice to Escrow Agent.

 

(b)               Seller shall, on or before 5:00 p.m. C.D.T. on the date which
is fifteen (15) days following the Effective Date, deliver copies of the items
identified in Exhibit “B” (collectively, the “Submission Matters”) to Purchaser.
In addition, at all times prior to the Closing, Seller shall also provide to
Purchaser, within two (2) days of Purchaser’s request thereof, such other
documents and information as Purchaser or Purchaser’s lender may from time to
time request which are in Seller’s or the Manager’s possession or control.
During the Study Period, upon one (1) business day prior notice and upon
conditions reasonably established by the Seller, the Seller shall also make
available at the Hotel to the Purchaser, and the Purchaser’s agents, auditors,
engineers, attorneys, consultants, and potential lessees, partners and lenders
(collectively, the “Purchaser Parties”), for inspections and/or copying at the
Purchaser’s expense, the Seller’s and the Manager’s books, records, and
correspondence specifically relating to the Property which are in the Seller’s
or the Manager’s possession at the Hotel, excluding any correspondence or
materials subject to the attorney-client privilege or which the Seller is
contractually or legally not permitted to disclose (as to which Seller shall
give notice to Purchaser of same).

 

(c)                If for any reason whatsoever Purchaser does not purchase the
Property, Purchaser shall promptly deliver to the Seller or destroy copies of
the Submission Matters delivered to or copied by Purchaser or Purchaser Parties;
provided, however, that Purchaser shall not be obligated to deliver to the
Seller any materials of a proprietary nature (such as, for the purposes of
example only, any financial forecast or market repositioning plans) prepared for
Purchaser or Purchaser Parties in connection with the Property, and the Seller
acknowledges that any such materials delivered to the Seller pursuant to the
provisions of clause (ii) shall be without cost to Purchaser and without
warranty, representation or recourse whatsoever other than that such materials
have been fully paid for and may be delivered to the Seller. The terms of this
Section 2.4(c) shall survive the termination of this Agreement.

 

(d)               Purchaser shall indemnify, hold harmless and defend the Seller
against any loss, damage, liability or claim for personal injury or property
damage and any other loss, damage, liability, claim or lien to the extent
arising from the acts upon the Real Property by Purchaser or Purchaser Parties
or any agents, contractors or employees of Purchaser or Purchaser Parties,
except for the discovery of existing conditions of the Real Property. Purchaser
understands and accepts that any on-site inspections of the Property shall occur
at reasonable times agreed upon by the Seller and Purchaser after not less than
one (1) business day prior notice to the Seller and shall be conducted so as not
to interfere unreasonably with the operation of the Property and the use of the
Property by the tenants and the guests of the Hotel. The Seller shall have the
right to have a representative present during any such inspections. If Purchaser
desires to do any invasive testing at the Property, Purchaser shall do so only
after notifying Seller and subject to reasonable terms and conditions as may be
proposed by the Seller. Purchaser shall not permit any liens to attach to the
Property by reason of such inspections. Purchaser shall (i) restore the
Property, at its own expense, to substantially the same condition which existed
prior to any inspections or other activities of Purchaser thereon; and (ii) be
responsible for and pay any and all liens by contractors, subcontractors,
materialmen, or laborers performing the inspections or any work for Purchaser or
Purchaser Parties on or related to the Property. The provisions of this
Section 2.4(d) shall survive any termination of this Agreement and a closing of
the transaction contemplated hereby.



8

 

 

(e)                Within fifteen (15) business days after the Effective Date,
the Seller shall cause the Title Company to furnish to the Purchaser and Seller,
a title insurance commitment bearing an effective date not earlier than thirty
(30) days prior to the Effective Date issued by the Title Company covering the
Real Property, binding the Title Company to issue the Owner’s Title Policy
together with legible copies (to the extent such legible copies are available)
of all documents identified in such title insurance commitment as exceptions to
title (collectively, the “Title Commitment”) with respect to the state of title
to the Property. Within fifteen (15) days after delivery of the Title Commitment
to Seller by Purchaser, the Purchaser shall cause a surveyor licensed to
practice in the state where the Property is located to furnish to Purchaser a
survey (the “Survey”) of the Land and Improvements. Within five (5) business
days following its receipt of the Title Commitment and the Survey, or within
five (5) business days of any supplement to the Title commitment or Survey, the
Purchaser shall notify the Seller of any matters identified in the Title
Commitment and the Survey that the Purchaser is unwilling to accept (including
any defect or failure of the Title Commitment and the Survey to comply with
requirements of this Section 2.4(e)) (collectively, the “Purchaser’s
Objections”). Notwithstanding anything herein to the contrary, the Seller shall
be obligated to pay and discharge any encumbrances or obligations arising from
delinquent taxes, mortgages, deeds of trust, security agreements, mechanics’
liens or other similar liens or charges which were created, consented to, or
expressly assumed by Seller, including without limitation any loans, bonds or
due and payable obligations to municipal or other governmental bodies
(collectively, “Monetary Title Encumbrances”). No Monetary Title Encumbrances
shall be considered to be a Permitted Title Exception. For such purposes, the
Seller may use all or a portion of the Purchase Price to pay or discharge any
such Monetary Title Encumbrances at the Closing. The Seller may notify Purchaser
within five (5) days after receipt of Purchaser’s Objections (the “Seller’s
Response Period”) whether the Seller, in its sole discretion, agrees to cure any
of such Purchaser’s Objections, (the “Seller’s Response”). If the Seller agrees
in the Seller’s Response Period to cure any of such Purchaser’s Objections, the
Seller shall use good faith efforts (without the obligation to expend any money
or incur any liability) to cure such Purchaser’s Objections which the Seller has
agreed to attempt to cure on or before the Closing. If the Seller does not
provide the Seller’s Response to the Purchaser within the Seller’s Response
Period, the Seller shall be deemed to have elected not to cure Purchaser’s
Objections. If (i) Seller elects to not cure or is deemed to have elected not to
cure any Purchaser’s Objections, within five (5) days after receipt of Seller’s
Response (or, after the expiration of Seller’s Response Period in the event no
Seller’s Response is delivered) or (ii) in the event Seller agrees in the
Seller’s Response Period to cure any of such Purchaser’s Objections, but fails
to do so on or before the Closing, Purchaser shall, in its sole and absolute
discretion, elect (1) to waive such Purchaser’s Objections without any abatement
in the Purchase Price and proceed to close or (2) to terminate this Agreement in
which case the parties hereto shall be released from all further obligations
hereunder, except those which expressly survive a termination of this Agreement.
In the event Purchaser does not timely provide to the Seller notice of
Purchaser’s election in response to Seller’s Response, Purchaser shall be deemed
to have elected clause (1) of the preceding sentence. In the event of
Purchaser’s termination or deemed termination pursuant to this Section 2.4(e),
the Earnest Money, less the Independent Contract Consideration, shall be
refunded by the Escrow Agent to Purchaser without any further notice to Escrow
Agent and despite any objection or potential objection by Seller.

 

(f)                At Purchaser’s sole cost and expense, Purchaser’s auditor may
conduct an audit as required of Purchaser pursuant to Rule 3-05 of Securities
and Exchange Commission Regulation S-X (the “3-05 Audit”) of the financial
statements of the Property for the three (3) complete fiscal years immediately
preceding the Closing Date and the stub period through the Closing Date (the
“Covered Audit Period”), and Seller shall reasonably cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such 3-05 Audit. Without
limiting the foregoing, (i) Purchaser or its designated independent or other
auditor may audit the financial statements of the Property, at Purchaser’s
expense and, upon Purchaser’s prior written request, Seller shall allow
Purchaser’s auditors reasonable access to such books and records maintained by
Seller in respect to the Property and pertaining to the Covered Audit Period as
necessary to conduct such 3-05 Audit, and (ii) Seller shall use reasonable
efforts to provide to Purchaser such existing financial information as may be
reasonably required by Purchaser and required for Purchaser’s auditors to
conduct such 3-05 Audit; provided, however, that the ongoing obligations of
Seller shall be limited to providing such information or documentation as may be
in the possession or control of Seller, the Seller’s accountants or Manager, at
no cost to any of such parties, and in the format that Seller or its accountants
or Manager have maintained such information. Seller certifies and represents and
warrants to Purchaser that the materials delivered to Purchaser in connection
with the 3-05 Audit shall be true and accurate in all material respects and to
Seller’s knowledge there are no known fraud or material misrepresentations, or
material subsequent events not reflected in such materials. Notwithstanding
anything contained in this paragraph to the contrary, in no event shall Seller
or any of Seller’s Affiliates be obligated to disclose any confidential or
non-public financial information with respect to any of Seller’s Affiliates or
any property of any such Seller’s Affiliate. This provision shall survive
Closing.

 

ARTICLE III
SELLER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Purchaser to enter into this Agreement and to purchase the
Property, and to pay the Purchase Price therefor, Seller hereby makes the
representations and warranties set forth below. Each such representation shall
be materially true and correct on the Effective Date and shall be materially
true and correct on the Closing Date.

 

3.1              Organization and Power. Seller has all requisite power and
authority to enter into and perform its obligations hereunder and under any
document or instrument required to be executed and delivered on behalf of the
Seller hereunder.

 

3.2              Authorization and Execution. This Agreement (and all documents
contemplated hereby) has been duly authorized by all necessary action on the
part of the Seller, has been duly executed and delivered by the Seller,
constitutes the valid and binding agreement of the Seller and is enforceable
against the Seller in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally or by the principles governing the availability of
equitable remedies. The Persons executing this Agreement on behalf of the
Sellers, for and on behalf of the Sellers, have the authority to do so.

 

3.3              Non-contravention. Subject to any consent to the assignment of
any particular Hotel Agreement required by the terms thereof or by Applicable
Laws, the execution and delivery of, and the performance by the Seller of its
obligations under, this Agreement do not and will not contravene, or constitute
a default under, any provision of any Applicable Law or regulation, the Seller’s
organizational documents or any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller or to which the Property is subject,
or result in the creation of any lien or other encumbrance on any asset of the
Seller.

 

9

 



3.4              Litigation. There is no action, suit or proceeding, pending or,
to Seller’s Knowledge, known to be threatened, against or affecting Seller or
the Property, in any court or before any arbitrator or before any Governmental
Authority which would materially and adversely affect the ability of the Seller
to perform its obligations hereunder, or under any document to be delivered
pursuant hereto.

 

3.5              Seller Is Not a “Foreign Person”. Seller is not a “foreign
person” or a “disregarded entity” within the meaning of Section 1445 of the
Internal Revenue Code, as amended (i.e., the Seller is not a foreign
corporation, foreign partnership, foreign trust, foreign estate or foreign
person as those terms are defined in the Internal Revenue code and regulations
promulgated thereunder).

 

3.6              Labor and Employment Matters. There are no employees of the
Hotel other than those employees who are employed by Manager with respect to the
Hotel (collectively, the “Employees”). There are no agreements to which Seller
is a party relating to any labor or collective bargaining agreement affecting
the Hotel. There are no pension plans of any type with respect to which Seller
or the Property has an obligation. Neither Seller nor Manager has received any
written notice from any labor union or group of employees that such union or
group represents or believes or claims it represents or intends to represent any
of the employees of Seller or Manager at the Hotel nor has it received any
notice of any claim of unfair labor practices. Seller and Manager have and shall
maintain through the Closing Date a level of employment at the Hotel that is
sufficient for the normal business operations of the Hotel at standards required
by the License Agreement. The Closing of the transaction contemplated by this
Agreement will not constitute or result in a violation of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or of any state or
local statutes regulating investments of and fiduciary obligations with respect
to governmental plans (as defined in Section 3(32) of ERISA).

 

3.7              Insurance. All insurance policies held with respect to the
Property by Seller are valid and in full force and effect.

 

      3.8              No Special Taxes. Except as disclosed by the Permitted
Exceptions or due diligence materials delivered or otherwise made available by
Seller, Seller has no knowledge of, nor has it received any notice of, any
special taxes or assessments relating to the Property or any part thereof or any
planned public improvements that may result in a special tax or assessment
against the Property.

 

3.9              Right to Purchase. Seller has not granted to any Person other
than Purchaser any right to purchase the Property or any portion thereof or
interest therein.

 

3.10            Condemnation. There are no any pending or, to Seller’s
Knowledge, threatened condemnation or similar proceedings affecting the
Property.

 

3.11            Title. Seller has good and marketable fee simple to the Hotel,
subject only to the Permitted Title Exceptions.

 

3.12            Hotel. All Hotel Agreements are listed on Schedule 3.12 attached
hereto. Seller has made or will make available to Purchaser true and complete
copies of all such Hotel Agreements. All such Hotel Agreements are in full force
and effect, and there are no defaults or events that with notice or the passage
of time or both, would constitute a default by Seller (or any party constituting
Seller) or Manager under any such Hotel Agreement, nor, to Seller’s Knowledge,
by any other party thereto.



10

 

 

3.13          Management and Franchise Agreements. There are no existing
management contracts or franchise (or other similar) agreements relating to the
Property other than the Management Agreement and the License Agreement.

 

3.14          Permits. All licenses (including, without limitation, liquor
licenses), certificates of occupancy, permits and approvals required to be
issued by any governmental authority or any third party and used in or necessary
to the operation of the Hotel as a fully functioning select service hotel (the
“Permits”) have been obtained and are in full force and effect. Each such Permit
is listed on Schedule 3.14 attached hereto, and Seller has made or will make
available to Purchaser true and complete copies of each such Permit. Neither
Seller nor Manager has received a written notice from any applicable
governmental authority (a) of any violation, default, intended or threatened
non-renewal, suspension or revocation of any of the Permits, the loss of which
would have a material adverse effect on the present use and occupancy of the
Hotel or (b) that such party is lacking any permits or licenses necessary for
the present use and occupancy of the Hotel.

 

3.15          Environmental Matters. Except as disclosed on Schedule 3.15 or in
the environmental reports (and all modifications thereto) listed on Exhibit “D”,
neither Seller nor Manager has received any written notice from any governmental
or regulatory authority of the presence or release of any substance that is
regulated under any Environmental Laws as a pollutant, contaminant or toxic,
radioactive or otherwise hazardous substance, including petroleum, its
derivatives or by-products and other hydrocarbons (collectively and
individually, “Hazardous Substances”) that would cause the Hotel to be in
violation of any applicable Environmental Laws and that remains uncured, nor has
Seller received written notice from any applicable governmental or regulatory
authority or has any knowledge that the Hotel is not in compliance with
applicable Environmental Laws. Except as otherwise disclosed in such
environmental reports (i) there are no Hazardous Substances located at, on or
under the Hotel and (ii) no Hazardous Substances have leaked, escaped or been
discharged, emitted or otherwise released from the Land underlying the Hotel
onto any adjoining properties or from any adjoining property onto the Property.

 

3.16          Financial Information. Attached as Schedule 3.16 is a schedule of
(a) all of the financial statements of the Seller for each of the last four
complete fiscal years of the Seller, and (b) balance sheets and operating
statements for the Hotel for the fiscal periods ending December 31, 2009, 2010,
2011, 2012, and June 30, 2013 a true and complete copy of each of which has been
delivered to Purchaser. All of the information contained in the financial
statements and the balance sheets and operating statements has been prepared in
accordance with generally accepted accounting principles applied consistently
with past practices, fairly presents the financial position of the Seller and
the Hotel at the end of the period covered and the results of the operations
thereof for each such period, and there has been no material adverse change in
the financial condition, operations, results of operations or business of the
Hotel since December 31, 2010.

 

        3.17          Compliance with Applicable Law. To Seller’s Knowledge, the
Hotel is in compliance with all Applicable Laws. Neither Seller nor Manager has
received any written notice from any governmental authority nor is either aware
of any violations of law or municipal ordinances, orders or requirements with
respect to the Hotel.

 

        3.18          Taxes. Seller has duly and timely filed all federal, state
and local tax returns required to be filed by it, and all such returns are true,
complete and correct. Seller has duly and timely paid all taxes and any interest
and penalties thereon (including, without limitation, transient occupancy (bed)
taxes), assessments and other governmental charges affecting the Property or
required to be paid or collected by Seller in the operation of the Property
which have been incurred or are due and payable (except real property taxes).
Neither Seller nor Manager has received any written notice from any tax assessor
of any proposed increase in real estate taxes with respect to the Hotel.

 

        3.19          Hotel Improvements. Licensor has not identified or
requested any repairs, improvements or alterations other than those disclosed by
the Existing PIPS. Seller has no knowledge of any deficiencies which are not in
compliance with current Licensor standards, including, but not limited to, any
prior PIPs which are outstanding or overdue.

 

        3.20          Possession. Seller has not granted to any party any
license, lease, or other right relating to the use or possession of the Hotel or
any part thereof, except tenants under the Occupancy Agreements and guests in
the ordinary course of business.

 

        3.21          Municipal Assessment/Notices. There are no outstanding
unpaid municipal assessment notices against the Property.

 

        3.22          Bankruptcy. None of the parties constituting Seller is
insolvent within the meaning of Title 11 of the United States Code, as amended
(the “Bankruptcy Code”), and has not ceased to pay its debts as they become due.
None of the parties constituting Seller has filed or taken any action to file a
voluntary petition, case or proceeding under any section or chapter of the
Bankruptcy Code, or under any similar law or statute of the United States or any
state thereof, relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of its debts; and no such petition, case or proceeding
has been filed against it which has not been dismissed, vacated or stayed on
appeal; and none has been adjudicated as a bankrupt or insolvent or consented
to, nor filed an answer admitting or failing reasonably to contest an allegation
of bankruptcy or insolvency. None has sought, or consented to or acquiesced in,
the appointment of any receiver, trustee, liquidator or other custodian of it or
a material part of its assets, or has made or taken any action to make a general
assignment for the benefit of creditors or an arrangement, attachment or
execution has been levied and no tax lien or other governmental or similar lien
has been filed, against it or a material part of its properties, which has not
been duly and fully discharged prior to the Effective Date.

 

      3.23          Title to FF&E. Other than Personal Property subject to the
Hotel Agreements, Seller has good title to the Personal Property used in
connection with the operation of the Hotel, which in each case shall be free and
clear of all liens and encumbrances as of the Closing Date, subject only to the
related Permitted Title Exceptions.

 

      3.24          Hotel Agreements. There are no Leased Property Agreements,
Occupancy Agreements, Off-Site Facility Agreements, Operating Agreements, or
Management Agreements currently in effect or otherwise affecting the Property.
In addition, there is no liquor service at the Hotel and no active liquor
license.

 

     3.25          Submission Matters. All information given by Seller to
Purchaser in this Agreement or in connection with the transactions contemplated
hereunder shall be true and accurate in every material respect as of the date
hereof and at the Closing Date, and Seller has not failed to disclose any fact
to Purchaser necessary to make the statements herein or otherwise provided in
connection with the transactions contemplated hereunder not misleading and
Seller has no knowledge or information of any facts, circumstances, or
conditions that are inconsistent with the representations and warranties
contained herein. Seller shall promptly notify Purchaser in writing if there
occurs any (i) material adverse change in the condition, financial or otherwise,
of the Property, or the operation thereof, at any time prior to the Closing Date
or (ii) if any information, document, agreement or other material delivered to
Purchaser is amended, superseded, modified or supplemented.

 

11

 



The representations and warranties in this Article III shall survive the Closing
for a period of one (1) year following the Closing Date (“Survival Period”).

 

 

 

ARTICLE IV
PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce the Seller to enter into this Agreement and to sell the
Property, Purchaser hereby makes the following representations and warranties,
each of which is made to Purchaser’s knowledge:

 

4.1              Organization and Power. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland and has all requisite power and authority to enter into and perform its
obligations under this Agreement and any document or instrument required to be
executed and delivered on behalf of Purchaser hereunder.

 

4.2              Authorization and Execution. This Agreement has been (or will,
with respect to transactions occurring after the expiration of the Study Period,
prior to the expiration of the Study Period, be) duly authorized by all
necessary action on the part of Purchaser, has been duly executed and delivered
by Purchaser, constitutes the valid and binding agreement of Purchaser and is
enforceable against Purchaser in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies. The Person executing this
Agreement on behalf of Purchaser has the authority to do so.

 

4.3              Non-contravention. The execution and delivery of this Agreement
and the performance by Purchaser of its obligations hereunder do not and will
not contravene, or constitute a default under, any provisions of applicable law
or regulation, Purchaser’s organizational documents, or any agreement, judgment,
injunction, order, decree or other instrument binding upon Purchaser or result
in the creation of any lien or other encumbrance on any asset of Purchaser.

 

4.4              Litigation. There is no action, suit or proceeding, pending or
known to be threatened, against or affecting Purchaser in any court or before
any arbitrator or before any Governmental Authority which would materially and
adversely affect the ability of Purchaser to perform its obligations hereunder,
or under any document to be delivered pursuant hereto.

 

4.5              OFAC. Purchaser represents and warrants to Seller that neither
Purchaser nor any affiliate of Purchaser is subject to sanctions of the United
States government or in violation of any federal, state, municipal or local
laws, statutes, codes, ordinances, orders, decrees, rules or regulations
relating to terrorism or money laundering, including, without limitation,
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001)
(the “Terrorism Executive Order”) or is similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively with
the Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.



12

 

 

ARTICLE V
CONDITIONS PRECEDENT

 

       5.1               As to Purchaser’s Obligations. Subject to the
provisions of Section 9.1, Purchaser’s obligations hereunder are subject to the
timely satisfaction of the following conditions precedent on or before the
Closing Date or such earlier date as is set forth below.

 

(a)                Seller’s Deliveries. The Seller shall have delivered to or
for the benefit of Purchaser, on or before the Closing Date, all of the
documents required of the Seller pursuant to Sections 7.2 and 7.4 hereof.

 

(b)               Representations, Warranties and Covenants; Obligations of the
Seller; Certificate. All of the Seller’s representations and warranties made in
this Agreement shall be true and correct in all material respects as of the date
hereof and as of the Closing Date as if then made; and the Seller shall have
performed in all material respects all of its covenants and other obligations
under this Agreement. Further, a duly authorized officer of the Seller shall
have executed at Closing a “bring down certificate” with respect to the
aforesaid representations and warranties.

 

(c)                Title. Title Company shall unconditionally be prepared to
deliver to Purchaser Owner’s Title Policy (subject to the premiums therefor and
delivery of the documents specified in Section 7.2 below and Purchaser’s
authority documents).

 

(d)               License Agreement. Licensor shall have approved of Purchaser
or its designee as a franchisee of the Hotel and shall have entered into a new
license agreement with Purchaser or shall have agreed with Purchaser on the
terms of an assignment of the License Agreement.

 

(e)                Litigation. There shall be no actions, suits, arbitrations,
governmental investigations or other proceedings pending or, to Seller’s
Knowledge, threatened against Seller or affecting the Property before any court
or governmental authority, an adverse determination of which might materially
and adversely affect (a) the financial condition or operations of Seller or the
Hotel, (b) Seller’s ability to enter into or perform this Agreement or (c)
Seller’s title to the Property.

 

(f)                Management Agreement. Prior to the Closing Date, Seller shall
have terminated the Management Agreement effective as of the Closing. If
Purchaser shall have designated a replacement manager for the Hotel (the “New
Manager”), Seller shall, and shall cause Manager to, cooperate with the New
Manager in order to permit the New Manager to prepare to manage the Hotel from
and after Closing.

 

(g)                REIT Audit. Purchaser shall have completed the REIT Audit as
contemplated under Section 2.4(f).

 

13

 



Each of the conditions contained in this Section are intended for the benefit of
the Purchaser and may be waived in whole or in part, by the Purchaser. If the
conditions precedent set forth above are neither satisfied nor waived by
Purchaser by the Closing Date, Purchaser shall have the right to terminate this
Agreement, obtain a refund of the Earnest Money and Seller and Purchaser shall
be released from all further liability or obligation hereunder except those
which expressly survive the termination of this Agreement; provided however that
if Seller is in default hereof at the time of such termination, Section 9.1
shall additionally apply.

 

5.2              As to the Seller’s Obligations. Subject to the provisions of
Section 9.2, the Seller’s obligations hereunder are subject to the satisfaction
of the following conditions precedent:

 

(a)                Purchaser’s Deliveries. Purchaser shall have delivered to or
for the benefit of the Seller, on or before the Closing Date, all of the
documents and payments required of the Purchaser pursuant to Sections 7.3 and
7.4 hereof.

 

(b)               Representations, Warranties and Covenants; Obligations of
Purchaser; Certificate. All of Purchaser’s representations and warranties made
in this Agreement shall be true and correct in all material respects as of the
date hereof and as of the Closing Date as if then made; and Purchaser shall have
performed in all material respects all of its covenants and other obligations
under this Agreement. Further, a duly authorized officer of Purchaser shall have
executed at Closing a “bring down certificate” with respect to the aforesaid
representations and warranties.

 

Each of the conditions contained in this Section are intended for the benefit of
Seller and may be waived in whole or in part, by Seller.

 

ARTICLE VI
PRE-CLOSING (AND CERTAIN POST CLOSING)
COVENANTS OF SELLER AND PURCHASER

 

        6.1              Operating Agreements/Occupancy Agreements/Leased
Property Agreements/Off-Site Facility Agreements. Purchaser will advise Seller
in writing within twenty (20) days after the Effective Date as to which Hotel
Agreements Purchaser will assume and which Hotel Agreements Purchaser requires
be terminated at Closing; and Seller shall, at Seller’s cost, terminate, as of
the Closing Date, all Hotel Agreements with respect to the Property which
Purchaser does not expressly agree to assume. Seller shall, at Seller’s cost,
terminate, as of the Closing Date, all existing management agreements with
respect to the Property. Seller shall not enter into any new agreement affecting
the Property (except to address an emergency), or modify any existing agreement
affecting the Property (but may terminate any Service Contract that is in
default), which will be binding on the Property after Closing, without first
obtaining Purchaser’s approval of the proposed action, which approval or
disapproval shall be in Purchaser’s sole discretion. Should Purchaser fail to
notify Seller in writing of any objections to a new agreement within five (5)
Business Days after receipt of Seller’s written request for approval, then
Purchaser shall be deemed to have approved such new agreement.

 

       6.2              Warranties. The Seller shall not, before or after
Closing, release or modify any Warranties and Guaranties, if any, except with
the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

       6.3              Insurance. The Seller shall pay, all premiums on, and
shall not cancel or voluntarily allow to expire, any of the Seller’s Insurance
Policies unless such policy is replaced, without any lapse of coverage, by
another policy or policies providing coverage at least as extensive as the
policy or policies being replaced.



14

 

 

        6.4              Operation of Property Prior to Closing. The Seller
covenants and agrees with the Purchaser that, to the extent it is legally
entitled to do so, between the date of this Agreement and the date of Closing:

 

(a)                Subject to the restrictions contained herein, the Seller
shall instruct the Manager to operate and maintain the Property in substantially
the same manner in which it operated and maintained the Property prior to the
execution of this Agreement and with the operations of other similarly situated
hospitality properties of similar size and quality. Seller shall cause the
Property to be maintained in its present order and condition, normal wear and
tear excepted, so that the Property shall, except for normal wear and tear, be
in substantially the same condition on the Closing Date as on the Effective
Date.

 

(b)               The Seller shall instruct the Manager to maintain its books of
account and records in the usual, regular and ordinary manner, in accordance
with accounting principles and applied on a basis, both consistent with that
used in keeping its books in prior years.

 

(c)                The Seller shall instruct the Manager to pay (subject to
legal rights of appeal and protest) prior to delinquency all ad valorem,
occupancy and sales taxes due and payable with respect to the Property or the
operation of the Hotel.

 

(d)               The Seller shall instruct the Manager to continue to take
guest room reservations and to book functions and meetings and otherwise to
promote the business of the Property in generally the same manner as it did
prior to the execution of this Agreement; and all advance room bookings and
reservations and all meetings and function bookings shall be booked at rates,
prices and charges charged by the Seller for such purposes in the ordinary
course of business consistent with past practices. The Seller acknowledges that
the Purchase Price includes the transfer of Advance Bookings.

 

(e)                The Seller shall not enter into any employment agreements
with any Hotel employee which would be binding on the Purchaser with respect to
the Property.

 

(f)                The Seller shall promptly advise the Purchaser of any
litigation, arbitration or administrative hearing concerning the Property of
which the Seller obtains knowledge.

 

(g)                The Seller shall instruct the Manager to refrain from
removing or causing or permitting to be removed any material part or portion of
the Real Property or the Tangible Personal Property owned by the Seller other
that in the normal course of business without the prior written consent of the
Purchaser, unless the same is replaced, prior to Closing, with similar items of
at least equal suitability, quality and value, free and clear of any liens or
security interests.

 

(h)               The Seller shall cause Manager to keep the Inventory
adequately stocked, consistent with the standards for hotel properties of
similar size, quality and location as the Hotel and as otherwise set forth in
the License Agreement, as if the sale of the Hotel were not to occur.

 

(i)                 Seller will not take or cause to be taken any action or fail
to perform any obligation which would cause any of the representations or
warranties contained in this Agreement to be untrue as of the Closing Date.
Seller shall promptly notify Purchaser, in writing, of any event or condition
known to Seller which occurs prior to the Closing Date hereunder, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.



15

 

 

       6.5              Hotel Employees. Seller acknowledges that Purchaser does
not intend to hire or otherwise engage any of the Hotel Employees subsequent to
the Closing.

 

       6.6              Employee Claims. The Seller shall indemnify and defend
or cause to be indemnified and defended the Purchaser and its Affiliates from
and against any and all claims, causes of action, proceedings, judgments,
damages, penalties, liabilities, costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Purchaser with respect to
claims, causes of action, judgments, damages, penalties and liabilities asserted
by Hotel Employees arising out of or related to any act, failure to act, any
transaction or any facts or circumstances (a) occurring prior to the Closing
Date, or (b) undertaken or caused by the Seller in connection with Hotel
Employees at Closing, including: (i) the termination of such Hotel Employees;
(ii) the failure of the Seller or the Manager to comply with the provisions of
any collective bargaining agreement; (iii) any alleged discrimination, breach of
contract or other wrongful termination; and (iv) any alleged right to workers’
compensation benefits, unemployment compensation, or statutory or contractual
severance, including claims for any withdrawal liability or unfunded liability
incurred because of participation in any pension plan covered by the
Multiemployer Pension Plan Amendments Act of 1980 or other multiemployer pension
plan or similar fund.

 

       6.7              Reasonable Inspection After Closing.

 

(a)                After Closing, the Seller and Manager shall afford the
Purchaser and its agents reasonable access to their books of account, financial
and other records, information, employees and auditors to the extent such items
and contact with such persons relate solely to the Property and to the extent
necessary in connection with any audit or any other reasonable business purpose
relating to the Property (other than litigation or investigation of any claim or
action against the Seller or the Manager), including, but not limited to a 3-05
Audit or any other audit which may be required by the Securities Exchange
Commission; provided that: (i) any such access by the Purchaser or its agents
shall not unreasonably interfere with the conduct of the Seller’s or the
Manager’s business; and (ii) Purchaser or its agents shall keep the information
contained in such records confidential; provided, however, that any such
information compiled in a report and distributed in accordance with Securities
and Exchange Commission Regulation S-X and Rule 3-05 and/or Rule 3-14 shall not
be prohibited.

 

(b)               After Closing, the Purchaser shall afford the Seller and the
Manager and their agents reasonable access to its books of account, financial
and other records, information, employees and auditors to the extent such items
and contact with such persons relate solely to the Property prior to the Closing
and to the extent necessary in connection with any audit or any other reasonable
business purpose relating to the Property (other than litigation or
investigation of any claim or action against the Purchaser); provided that
(i) any such access by the Seller, the Manager or their agents shall not
unreasonably interfere with the conduct of the Purchaser’s business; and
(ii) the Seller, Manager or their agents shall keep the information contained in
such records confidential. The provisions of this Section 6.7 (a) and (b) shall
survive the Closing.

 

       6.8              Condition of Property. Except as otherwise provided
herein, the Seller shall not, after the date of this Agreement, sell, mortgage,
encumber, hypothecate or otherwise transfer or dispose of the Property or any
interest therein, or subject the Property to any, covenants, conditions,
restrictions, easements or other title matters or seek any zoning changes
without the Purchaser’s prior written consent, which consent shall be given or
withheld in Purchaser’s sole discretion.

 

16

 



6.9              Access to Financial Information. Purchaser’s representatives
shall have access to, and the Seller and Seller’s Manager shall cooperate with
Purchaser and furnish upon request, all financial and other information relating
to the Property to the extent necessary to enable Purchaser’s representatives to
complete the REIT Audit and prepare audited financial statements in conformity
with Regulation S-X of the Securities and Exchange Commission (the “SEC”) and
other applicable rules and regulations of the SEC and to enable them to prepare
a registration statement, report or disclosure statement for filing with the SEC
on behalf of Purchaser or its affiliates, whether before or after Closing and
regardless of whether such information is included in the records to be
transferred to Purchaser hereunder. Seller shall also provide to Purchaser’s
representative a signed representation letter in form and substance reasonably
acceptable to Seller sufficient to enable an independent public accountant to
render an opinion on the financial statements related to the Property. Seller
shall maintain its records for use under this Section for a period of not less
than one (1) year after the Closing Date. The provisions of this Section shall
survive Closing or termination of this Agreement.

 

ARTICLE VII
CLOSING

 

7.1              Closing. The Closing shall occur on the Closing Date. As more
particularly described below, at the Closing the parties hereto will (a) execute
or cause to be executed (and acknowledged where appropriate) all of the
documents required to be delivered in connection with the transactions
contemplated hereby (the “Closing Documents”), (b) deliver or cause to be
delivered the same to the Escrow Agent, and (c) take or cause to be taken all
other action required to be taken in respect of the transactions contemplated
hereby. The Closing will occur through escrow, at the Title Company, or at any
such other place as the Seller and Purchaser may mutually agree. At the Closing,
Purchaser shall deliver the balance of the Purchase Price to Escrow Agent as
provided herein. As provided herein, the parties hereto will agree upon
adjustments and prorations to certain items which cannot be exactly determined
at the Closing and will make the appropriate adjustments with respect thereto.
Possession of the Property shall be delivered to Purchaser at the Closing,
subject to Permitted Title Exceptions and guests in possession.

 

7.2              Seller’s Deliveries. At the Closing, the Seller shall deliver
(or cause to be delivered) to the Escrow Agent all of the following instruments,
each of which shall have been duly executed and, where applicable, acknowledged
and/or sworn, on behalf of the Seller, and shall be dated to be effective as of
the Closing Date:

 

(a)                The Deed.

 

(b)               The Bill of Sale and General Assignment.

 

(c)                The Assignment and Assumption Agreement.

 

(d)               A bills paid affidavit verifying that there are no unpaid
bills or claims for labor performed or materials furnished to the Property prior
to the Closing, and by which Seller indemnifies and holds Purchaser and Title
Company harmless from any loss, liability, cost or expense of Purchaser
resulting from or incident to claims against the Property.

 

(e)                Certificate(s)/Registration of Title for any vehicle owned by
the Seller and used in connection with the Property (if any).

 

(f)                The FIRPTA Certificate.



17

 

 

(g)                The “bring-down certificate” specified in Section 6.1(b).

 

(h)               Evidence of the termination of the Management Agreement.

 

(i)                 An owner’s title affidavit duly executed and acknowledged by
Seller.

 

(j)                 Any other document or instrument specifically required by
this Agreement.

 

The Seller shall also cause the Manager to deliver to Purchaser or make
available to Purchaser at the Property:

 

(k)               all original Warranties, Guarantees, and Hotel Agreements to
be assigned to and assumed by Purchaser and in the Seller’s or the Manager’s
possession,

 

(l)                 information as to all Advance Bookings, in reasonable detail
so as to enable Purchaser to honor the Seller’s commitments in that regard,

 

(m)             information as to outstanding Accounts Receivable as of midnight
on the date prior to the Closing, including the name of each account and the
amount due,

 

(n)               all keys, passwords, access cards, combinations, codes and
other similar entry or control devices with respect to the Property.

 

7.3              Purchaser’s Deliveries. At the Closing, Purchaser shall deliver
to Escrow Agent the following, duly executed and, where applicable, acknowledged
and/or sworn on behalf of Purchaser, and dated as of the Closing Date:

 

(a)                The Assignment and Assumption Agreement.

 

(b)               The Bill of Sale and General Assignment.

 

(c)                The “bring-down certificate” specified in Section 6.2(b).

 

(d)               Any other document or instrument specifically required by this
Agreement.

 

(e)                At the Closing, Purchaser shall deliver to Escrow Agent the
Purchase Price (less the Earnest Money and any interest thereon and subject to
the revenue and expense allocations as set forth below) as described in
Section 2.2 hereof.

 

       7.4               Mutual Deliveries. At the Closing, Purchaser and the
Seller shall mutually execute and deliver each to the other:

 

(a)                A closing statement reflecting the Purchase Price and the
adjustments and prorations required hereunder and the allocation of income and
expenses required hereby.

 

(b)               Such other and further documents, papers and instruments as
may be reasonably required by the parties hereto or their respective counsel or
the Title Company to consummate the transactions contemplated by this Agreement
and which are not inconsistent with the Agreement or the other Closing
Documents.

 

18

 



7.5              Closing Costs. The Seller and Purchaser shall equally divide
any escrow fee, recording fees or other expenses or similar charges charged by
the Title Company and all transfer taxes. The Seller shall pay for the cost of
the Title Commitment and for the premium for the basic Owner Title Policy. The
Purchaser shall pay for the cost of any endorsements or other “extended
coverage” to the Owner’s Title Policy, the cost of the Survey, and the cost of
and any of all inspections or tests undertaken by Purchaser. Purchaser shall pay
all costs associated with the assignment of the License Agreement (or issuance
of a new License Agreement), including, without limitation, all application
fees, inspection fees, transfer fees, and all expenses of Licensor, including,
without limitation, legal fees and expenses, incurred in connection therewith,
provided, however, that Seller shall pay all fees, costs and expenses under the
License Agreement which have accrued prior to the Closing. Unless the payment of
any other cost is specifically provided for in this Agreement, all other costs
shall be apportioned between the parties by the Title Company in the manner
customary in the location of the Hotel, for properties of a similar nature.
Except as otherwise provided in Section 9.3, each party shall be responsible for
the payment of its own attorney’s fees incurred in connection with transaction
which is the subject of this Agreement.

 

       7.6              Revenue and Expense Allocations. All revenues and
expenses with respect to the Property, and applicable to the period of time
before and after Closing, determined in accordance with sound accounting
principles consistently applied, shall be allocated between the Seller and the
Purchaser as provided herein. The Seller shall be entitled to all revenue and
shall be responsible for all expenses for the period of time up to but not
including the Closing Date, and the Purchaser shall be entitled to all revenue
and shall be responsible for all expenses for the period of time from, after and
including the Closing Date provided that the housekeeping costs and the Final
Rooms Revenue shall be shared equally between the Seller and the Purchaser. Such
adjustments shall be shown on the closing statement (with such supporting
documentation as the parties hereto may reasonably require being attached as
exhibits to the closing statements) and shall increase or decrease (as the case
may be) the cash amount payable by the Purchaser pursuant to Section 2.2 hereof.
All prorations shall be made on the basis of the actual number of days in the
year and month in which the Closing occurs or in the period of computation.
Without limiting the generality of the foregoing, the following items of revenue
and expense shall be allocated and prorated at Closing:

 

(a)               Current rents.

 

(b)               Real estate and personal property taxes (with maximum
allowable discounts for early or prompt payment).

 

(c)               Revenue and expenses under the Operating Agreements, Leased
Property Agreements and Off-Site Facility Agreements to be assigned to and
assumed by the Purchaser.

 

(d)              Utility charges (including, but not limited to, charges for
phone service, cable television, gas, water, sewer and electricity).

 

(e)               Payments due under any assessments imposed by private
covenant.

 

(f)               Municipal or other governmental improvement liens and special
assessments, which shall be paid by the Seller at Closing where the work has
been assessed, and which shall be assumed by the Purchaser at Closing where the
work has not been assessed; provided, however, that if such liens or assessments
are payable in installments, the Seller shall be responsible for the payment of
such installments relating to periods prior to the Closing Date and the
Purchaser shall be responsible for the payments of such installments relating to
periods on and subsequent to the Closing Date.

 

19

 



(g)                License and permit fees, where transferable.

 

(h)               All other revenues and expenses of the Property, including,
but not limited to, such things as restaurant, bar and meeting room income and
expenses and the like.

 

(i)                The Final Rooms Revenue and housekeeping costs for the
Closing Date (to be apportioned equally between the Seller and the Purchaser).

 

(j)                Advance Deposits.

 

(k)               Cash on hand (house accounts).

 

(l)                Such other items as are usually and customarily prorated
between purchasers and sellers of hotel properties in the area where the
Property is located.

 

The Seller shall receive a credit for any prepaid expenses accruing to periods
on or after the Closing Date. The Purchaser shall receive a credit against the
Purchase Price for the total of (a) prepaid rents, (b) prepaid room receipts and
deposits, function receipts and deposits and other reservation receipts and
deposits, and (c) unforfeited security deposits together with any interest
payable to a tenant thereon held by the Seller under Occupancy Agreements. At
11:59 p.m. the day prior to Closing, Seller shall check-out those hotel guests
who are in occupancy at the Hotel, so as to directly bill and collect all
revenues generated prior to the Closing Date, and then immediately check those
hotel guests back into the Hotel so they can be included in the Final Rooms
Revenue for the Closing Date. At Closing, the Seller shall sell to the Purchaser
in connection with the Hotel, and Purchaser shall purchase from the Seller at
face value all petty cash funds in connection with the hotel guest operations at
the Property, which shall be an amount equal to the total of all petty cash
funds on hand and transferred to the Purchaser. In addition, the Seller shall
provide a credit to the Purchaser in an amount equal to one-half (1/2) of the
Final Rooms Revenue from the night prior to the Closing Date. The procedure and
method of making the proration adjustments set forth in this Section 7.6 is
attached to this Agreement as Exhibit C.

 

The Purchaser shall receive a credit for all retail sales (as distinguished from
any tax on the sale of any personal property effected pursuant to this
Agreement), occupancy and liquor taxes and like impositions up to but not
including the date of Closing. Any such taxes applicable to the Final Rooms
Revenue shall be apportioned equally between the Seller and the Purchaser. The
Seller shall cooperate reasonably with the Purchaser to permit the Purchaser to
obtain, if desired by the Purchaser, sale and occupancy tax clearance
certificates from the State in which the Real Property is located.

 

Seller will terminate all employees effective as of the Closing and pay all
accrued payroll and benefits due to said employees in full. No costs associated
with Seller’s accrued and/or unpaid payroll or benefits will be shown on the
closing statement.

 

If accurate allocations cannot be made at Closing because current bills are not
obtainable (as, for example, in the case of utility bills and/or real estate or
personal property taxes), the parties shall allocate such revenue or expenses at
Closing on the best available information, subject to adjustment upon receipt of
the final bill or other evidence of the applicable revenue or expense. The
obligation to make the adjustment shall survive the Closing of the transaction
contemplated by this Agreement. Any revenue received or expense incurred by the
Seller or by the Purchaser with respect to the Property after the date of
Closing shall be promptly allocated in the manner described herein and the
parties shall promptly pay or reimburse any amount due. With respect to any
closing statements amounts or issues relating to prorations that are not agreed
upon at Closing, the Seller and the Purchaser shall thereafter work in good
faith to resolve such amounts or issues; provided that if such amounts or issues
are not fully agreed upon and paid within one hundred twenty (120) days after
the Closing, then, in such event, such amounts or issues shall be submitted to
an independent certified public accountant with a hospitality practice
(reasonably acceptable to the Seller and the Purchaser) for final resolution,
and the Seller and the Purchaser agree to be bound by the determination of such
accountant. The costs and expenses incurred in connection with the services of
such accountant shall be borne equally by the Seller and the Purchaser. The
provisions of this Section 7.6 shall survive the Closing.

 

20

 



       7.7              Safe Deposit Boxes. On the Closing Date, the Seller
shall cause the Manager to make available to the Purchaser at the Hotel all
receipts and agreements in the Manager’s possession relating to all safe deposit
boxes in use at the Hotel, other than safes or lockboxes, if any, located inside
individual guest rooms in Hotel. During the Study Period, the Seller and the
Purchaser shall mutually agree upon a procedure to provide notice to each Hotel
guest utilizing a safe deposit box on the Closing Date about the sale of the
Property and to cause each such Hotel guest to adhere to the procedure set forth
in the notice so that a proper inventory can be prepared and an orderly
transition made. From and after the Closing, the Seller and the Manager shall be
relieved of any and all responsibility in connection with each said box, and the
Purchaser shall indemnify, defend and hold the Seller and the Manager and
harmless from and against any claim, liability, cost or expense (including
reasonable attorneys’ fees) with respect to such safety deposit box arising
after the Closing. The Seller hereby agrees to hold the Purchaser harmless from
any other liability or claims with respect to such safe deposit boxes arising
prior to the Closing Date. The provisions of this Section 7.7 shall survive the
Closing.

 

       7.8              Inventory of Baggage. The representatives of the Seller
and/or the Manager, and of the Purchaser shall prepare an inventory of baggage
at the Hotel as of 12:00 noon on the Closing Date (which inventory of baggage
shall be binding on all parties thereto) of (a) all luggage, valises and trunks
checked or left in the care of the Hotel by guests then or formerly in the
Hotel, (b) parcels, laundry, valet packages and other property of guests checked
or left in the care of the Hotel by guests then or formerly in the Hotel
(excluding, however, property in Hotel safe deposit boxes), (c) all luggage or
other property of guests retained by Seller as security for any unpaid accounts
receivable, and (d) all items contained in the Hotel lost and found. The
Purchaser shall be responsible from and after the Closing Date for all baggage
and other items listed in such inventory of baggage, and the Purchaser shall
indemnify, defend and hold the Seller and the Manager harmless from and against
any claim liability, cost or expense (including reasonable attorneys’ fees)
incurred by the Seller or the Manager or any Affiliate thereof with respect
thereto arising after the Closing Date. The Seller hereby agrees to hold the
Purchaser harmless from any other liability or claims with respect to such
inventory of baggage arising prior to the Closing Date. The provisions of this
Section 7.8 shall survive the Closing.

 

       7.9              Accounts Receivable. It is expressly agreed by and
between Purchaser and Seller that Seller is not hereby agreeing to sell to
Purchaser, and Purchaser is not hereby agreeing to purchase from Seller, any of
Seller’s accounts receivable. All of Seller’s accounts receivable shall be and
remain the property of Seller. At the Closing, Seller shall prepare a list of
its outstanding accounts receivable as of midnight on the date prior to the
Closing, specifying the name of each account and the amount due to Seller.
Purchaser shall hold any funds received by Purchaser explicitly designated as
payment of such accounts receivable, in trust, if Purchaser actually collects
any such amounts, and shall pay the monies collected in respect thereof to
Seller at the end of each calendar month, accompanied by a statement showing the
amount collected on each such account. Other than the foregoing, Purchaser shall
have no obligation with respect to any such account, and Purchaser shall not be
required to take any legal proceeding or action to effect collection on behalf
of Seller. It is generally the intention of Purchaser and Seller that although
all of Seller’s accounts receivable shall be and remain the property of Seller,
if any such accounts are paid to Purchaser, then Purchaser shall collect same
and remit to Seller in the manner above provided. Nothing herein contained shall
be construed as requiring Purchaser to remit to Seller any funds collected by
Purchaser on account of Purchaser’s accounts receivable generated from Hotel
operations after the Closing, even if the person or entity paying same is also
indebted to Seller.

 

21

 



        7.10          Accounts Payable. The Purchaser shall receive a credit for
any and all accounts payable owed by the Seller in connection with any portions
of Property which Purchaser is assuming as of the Closing Date.

 

7.11          Property Improvement Plan. It is contemplated that, as of the
Closing Date, the Purchaser shall have received from the Licensor a property
improvement plan (the “Purchaser’s PIP”) with respect to the Hotel for the
remainder of calendar 2013 (and, if applicable, subsequent years). The Purchaser
shall be responsible for all actions and expenses required by the Purchaser’s
PIP, except as specifically stated otherwise herein. Notwithstanding anything
herein to the contrary, in no event shall Purchaser be responsible for the cost
outstanding Hotel improvement deficiencies which are not in compliance with
current Licensor standards other than the requirement for Guest Bedroom
(2510.05), which obligation Buyer shall assume. The provisions of this
Section 7.11 shall survive the Closing.

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1              Fire or Other Casualty. The Seller agrees to give Purchaser
prompt notice of any fire or other casualty to the Property occurring between
the Effective Date and the Closing Date of which the Seller has knowledge. If,
prior to Closing, the Property is damaged by fire or other casualty which is
fully insured (without regard to deductibles) and would cost less than Two
Hundred Fifty Thousand Dollars ($250,000.00) and require less than forty-five
(45) days to repair, then neither party shall have the right to terminate this
Agreement by reason thereof and the Closing shall take place without abatement
of the Purchase Price, but the Seller shall assign to Purchaser at the Closing
all of the Seller’s interest in any insurance proceeds (except use and occupancy
insurance, rent loss and business interruption insurance, and any similar
insurance, attributable to the period preceding the Closing Date) that may be
payable to the Seller on account of any such fire or other casualty, to the
extent such proceeds have not been previously expended or are otherwise required
to reimburse the Seller for actual expenditures of restoration made prior to the
Closing Date, plus Seller shall credit the amount of any deductibles under any
policies related to such proceeds to the Purchase Price together with any amount
not covered by insurance. If any such damage due to fire or other casualty is
insured and would cost in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) or require forty-five (45) days or more to repair, then Purchaser
may terminate this Agreement by written notice given to the Seller within ten
(10) days after the Seller has given Purchaser the notice of damage or casualty
referred to in this Section 8.1, or on the Closing Date, whichever is earlier,
in which case the parties hereto shall be released of all further obligations
hereunder with respect to the Property except those which expressly survive a
termination of this Agreement. Should Purchaser elect to proceed to Closing
notwithstanding the amount of the insured loss or the time required for repairs,
the Closing shall take place without abatement of the Purchase Price and at
Closing the Seller shall assign to Purchaser the insurance proceeds and grant to
Purchaser a credit against the Purchase Price equal to the amount of the
applicable deductible plus any amount not covered by insurance. If, prior to
Closing, any Property is damaged by fire or casualty which is uninsured and
would cost Five Hundred Thousand Dollars ($500,000.00) or more to repair, then
Purchaser may terminate this Agreement by written notice given to the Seller
within ten (10) days after the Seller has given Purchaser the notice of damage
or casualty or on the Closing Date, whichever is earlier, in which case the
parties hereto shall be released of all further obligations hereunder, except
those which expressly survive a termination of this Agreement. If Purchaser does
not elect to terminate its obligations under this Agreement pursuant to the
immediately preceding sentence, or if any uninsured fire or casualty would cost
less than Five Hundred Thousand Dollars ($500,000.00) to repair, then the
Closing shall take place as provided herein, and the Purchase Price shall be
reduced by the estimated amount to repair such casualty, not to exceed Five
Hundred Thousand Dollars ($500,000.00).

 

22

 



8.2              Condemnation. After the Effective Date, the Seller agrees to
give Purchaser prompt written notice of any knowledge of or notice of any taking
by condemnation of any part of or rights appurtenant to the Real Property. If
taking involves property having a value in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00) or will materially interfere with the operation or use of
any Hotel which constitutes a part of such Real Property, Purchaser may
terminate this Agreement by written notice to the Seller given within ten (10)
days after the Seller has given Purchaser the notice of taking referred to in
this Section 8.2, or on the Closing Date, whichever is earlier. If Purchaser
exercises its option to terminate its obligations to purchase the Property
pursuant to this Section 8.2, the parties hereto shall be released from all
further obligations hereunder with respect to the Property, except those which
expressly survive a termination of the Agreement. If Purchaser does not so elect
to terminate this Agreement, then the Closing shall take place as provided
herein, and the Seller shall assign to Purchaser at the Closing all of the
Seller’s interest in any condemnation award which may be payable to the Seller
on account of any such condemnation and, at Closing, the Seller shall credit to
the amount of the Purchase Price payable by Purchaser the amount, if any, of
condemnation proceeds received by the Seller between the Effective Date and
Closing less (a) any amounts reasonably expended by the Seller in collecting
such sums and (b) any amounts reasonably used by the Seller to repair the
Property as a result of such condemnation. If, prior to Closing, there shall
occur a taking by condemnation of any part of or rights appurtenant to the
Property that involves property having a value of Two Hundred Fifty Thousand
Dollars ($250,000.00) or less and does not materially interfere with the
operation or use of the Hotel which constitutes a part of the Property,
Purchaser shall not have the right to terminate this Agreement by reason thereof
and the Closing shall take place without abatement of the Purchase Price, but
the Seller shall assign to Purchaser at Closing all of the Seller’s interest in
any condemnation award which may be payable to the Seller on account of any such
condemnation and, at Closing, the Seller shall credit to the amount of the
Purchase Price payable by Purchaser the amount, if any, of condemnation proceeds
received by the Seller between the Effective Date and Closing less (a) any
amounts reasonably expended by the Seller in collecting such sums and (b) any
amounts reasonably used by the Seller to repair the Property as a result of such
condemnation. Provided Purchaser has not exercised its right to terminate this
Agreement pursuant to Section 8.2, the Seller shall notify Purchaser in advance
regarding any proceeding or negotiation with respect to the condemnation and
Purchaser shall have a reasonable right, at its own cost and expense, to appear
and participate in any such proceeding or negotiation. For purposes of Sections
8.1 and 8.2 if this Agreement, estimates of costs and time required for
restoration or repair shall be made by an architect or engineer, as appropriate,
designated by the Seller and reasonably acceptable to Purchaser.

 

Any disputes regarding the allocation of insurance or condemnation proceeds, as
set forth above in Sections 8.1 and 8.2, shall be resolved by a forensic account
mutually agreed upon by both parties.

 

8.3              Broker. Seller and Purchaser each represents and warrants to
the other that it has not employed any real estate sales representatives or
brokers regarding the transaction contemplated by this Agreement other than, in
Seller’s case, the engagement of Marcus & Millichap, in respect of which Seller
shall be solely responsible for the payment of a brokerage fee pursuant to a
separate written agreement. Seller shall indemnify, defend and hold Purchaser
harmless from any commission or fee claimed to be owing due to the acts of
Seller. Purchaser shall indemnify, defend and hold Seller harmless from any
commission or fee claimed to be owing due to the acts of Purchaser. This Section
relates solely to the transaction contemplated by this Agreement between Seller
and Purchaser and shall not create any third party right or obligation in favor
of either or any broker. The provisions of this Section 8.3 shall survive the
Closing and any termination of this Agreement.

 

23

 



ARTICLE IX
DEFAULT; TERMINATION RIGHTS; INDEMNIFICATIONS

 

9.1              Default by Seller. If the sale contemplated hereby is not
consummated because of a default by Seller in accordance with this Agreement
after Purchaser has performed or tendered performance of all of its obligations
in accordance with this Agreement, then Purchaser, as its sole and exclusive
remedy shall elect (a) to terminate this Agreement, in which event the Earnest
Money Deposit shall be returned to Purchaser, Seller shall reimburse Purchaser
for its reasonable aggregate out-of-pocket expenses in connection with the
proposed purchase of the Property (not to exceed the sum of One Hundred Thousand
Dollars ($100,000.00)), and all other rights and obligations of the Seller and
Purchaser hereunder (except those set forth herein which expressly survive a
termination of this Agreement) shall terminate immediately; (b) to waive such
matter or condition and proceed to Closing, with no reduction in the Purchase
Price, or (c) to pursue the remedy of specific performance, provided, however,
that in the event such remedy is unavailable by reason of any act of Seller,
then Purchaser may pursue all remedies available at law or in equity. In the
event of any termination by Purchaser pursuant to the provisions of this Section
9.1, the Earnest Money shall be refunded by the Escrow Agent to Purchaser.

 

9.2              Default by Purchaser. If the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Property in accordance with this Agreement after Seller has performed or
tendered performance of all of its obligations in accordance with this
Agreement, the Seller, as its sole and exclusive remedy, shall be permitted to
terminate this Agreement in which event the parties hereto shall be released
from all further obligations hereunder except those which expressly survive a
termination of this Agreement. In the event of such termination, the Seller
shall be entitled to receive the Earnest Money from the Escrow Agent as
liquidated damages and not as penalty, in full satisfaction of its claims
against Purchaser hereunder. Seller and Purchaser agree that the Seller’s
damages resulting from Purchaser’s default are difficult, if not impossible, to
determine and the Earnest Money is a fair estimate of those damages which has
been agreed to in an effort to cause the amount of said damages to be certain.

 

9.3              Costs and Attorneys’ Fees. In the event of any litigation or
dispute between the parties arising out of or in any way connected with this
Agreement, resulting in any litigation, then the prevailing party in such shall
be entitled to recover its costs of prosecuting and/or defending same,
including, without limitation, reasonable attorneys’ fees at trial and all
appellate levels. The provisions of this Section 9.3 shall survive the
termination of this Agreement.

 

9.4              Limitation of Liability. Notwithstanding anything herein to the
contrary, the liability of each party hereto resulting from the breach or
default by such party shall be limited to direct actual damages incurred by the
injured party and each party hereto hereby waives its rights to recover from the
other party consequential, punitive, exemplary, and speculative damages. The
provisions of this Section 9.4 shall survive the termination of this Agreement.

 

9.5             Agreement to Indemnify.

 

(a)                Notwithstanding any provisions of this Agreement to the
contrary, Seller shall hold harmless, indemnify and defend Purchaser against any
and all claims asserted by any third-party(ies) with respect to obligations,
claims, losses, damages, liabilities and expenses (including, without
limitation, reasonable attorneys’ fees and other charges) connected with the
ownership or operation of the Hotel and relating to the period during which
Seller owned the Hotel, including, without limitation, actions or claims
asserted by such third-party(ies) relating to damage to property or injury to or
death of any person during the period of Seller’s ownership of the Hotel, or any
claims by any such third-party(ies) for any debts or obligations occurring on or
about or in connection with the Hotel or any portion thereof or with respect to
the Hotel’s operations at any time during such period.



24

 

 

(b)               Purchaser shall hold harmless, indemnify and defend Seller
against any and all obligations, claims, losses, damages, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees and other
charges) connected with the ownership or operation of the Hotel and relating to
the period from or after the Closing Date, including, without limitation,
actions or claims relating to damage to property or injury to or death of any
person during the period in which the applicable Hotel is owned by Purchaser (or
Purchaser’s affiliates) or any claims for any debts or obligations occurring on
or about the Hotel or any portion thereof or with respect to the Hotel’s
operations at any time during such period. The foregoing indemnities shall
survive the Closing.

 

                 (c)              Whenever it is provided in this Agreement that
an obligation of one party will be assumed by the other party on or after the
Closing, the party so assuming such liability also shall be deemed to have
agreed to indemnify, defend and hold harmless the other party and its successors
and assigns, from and against all claims, losses, damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and other charges) arising
from any failure of the assuming party to perform the obligation so assumed
after the Closing and from all third party claims brought against the other
party to the extent relating to the period from and after assumption of the
liability on which the claim is based.

 

Whenever either party shall learn through the filing of a claim or the
commencement of a proceeding or otherwise of the existence of any liability for
which the other party is or may be responsible under this Agreement, the party
learning of such liability shall notify the other party promptly and furnish
such copies of documents (and make originals thereof available) and such other
information as such party may have that may be used or useful in the defense of
such claims and shall afford said other party full opportunity to defend the
same in the name of the notifying party and generally shall cooperate with said
other party in the defense of any such claim. Upon receipt of such notice of
possible liability, the party obligated to provide indemnity shall have the
right to provide a written notice to the party entitled to indemnity that the
indemnifying party elects to assume the defense of such matter, including,
without limitation, the employment of counsel reasonably satisfactory to the
indemnified party; whereupon the indemnifying party shall have the right to
prosecute such defense and shall be responsible for the payment of the fees and
disbursements of such counsel; provided, however, if in the reasonable judgment
of the indemnified party, (i) such litigation, action, suit, demand, claim or
the resolution thereof, would have a material adverse effect on the indemnified
party or (ii) the indemnifying party shall have a conflict of interest in
defending such action on the indemnified party’s behalf, then at the indemnified
party’s election, the indemnified party may defend itself, and in either of such
instances it shall be at the indemnifying party’s expense; provided, however,
that the indemnifying party shall be responsible for the reasonable fees of no
more than one counsel in each jurisdiction in each proceeding. No indemnifying
party shall be responsible for any obligation, loss, cost, expense or other
liability to the extent that (a) the party entitled to indemnification failed to
provide prompt notice thereof to the indemnifying party and (b) such obligation,
loss, cost, expense or other liability could have been avoided if prompt notice
had been given.

 

25

 



ARTICLE X
MISCELLANEOUS PROVISIONS

 

10.1          Completeness; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto. This Agreement may be
modified only by a written instrument duly executed by the parties hereto.

 

10.2          Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their permitted respective successors and
assigns.

 

10.3          Days. If any action is required to be performed, or if any notice,
consent or other communication is given, on a day that is a Saturday or Sunday
or a legal holiday in the jurisdiction in which the action is required to be
performed or in which is located the intended recipient of such notice, consent
or other communication, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first business day following such Saturday, Sunday or legal holiday. Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.

 

10.4          Governing Law. This Agreement and all documents referred to herein
shall be governed by and construed and interpreted in accordance with the laws
of the state in which the Property is located without regard to its principle of
conflicts of law.

 

10.5          Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required. It shall not be necessary
that the signature on behalf of both parties hereto appear on each counterpart
hereof. All counterparts hereto shall collectively constitute a single
agreement. Telecopied signatures shall have the same valid and binding effect as
original signatures.

 

10.6          Severability. If any term, covenant or condition of this
Agreement, or the application thereof to any person or circumstance, shall to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, covenant or condition to other persons or
circumstances, shall not be affected thereby, and each term, covenant or
condition of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

10.7          Costs. Regardless of whether Closing occurs hereunder, and except
as otherwise expressly provided herein, each party hereto shall be responsible
for its own costs in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees of attorneys, engineers
and accountants.

 

10.8          Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, sent prepaid for
next-day delivery by Federal Express (or a comparable overnight delivery
service) or sent by the United States mail, certified, postage prepaid, return
receipt requested, at the addresses and with such copies as designated below.
Any notice, request, demand or other communication delivered or sent in the
manner aforesaid may be given by the party required to give such notice, etc.,
or its attorney, and shall be deemed given or made (as the case may be) when
actually delivered to or refused by the intended recipient.



26

 

 

  If to Seller: J. P. Seti & Renu Sethi       P.O. Box 235927       Encinitas, 
CA  92023             and Kapil D. Prashar & Sadhana Prashar       11309
Bastogne Loop       Austin, Texas 78739       kassameer@sbcglobal.net          
  with a copy to: Michael Baucum       Baucum Steed Barker       1100 NW Loop
410 #260       San Antonio TX 78213       210-349-5311 ext 208      
baucum@baucumsteedlaw.com             If to Purchaser: Moody National REIT I,
Inc.       6363 Woodway, Suite 110       Houston, Texas 77057       Attn: Brett
Moody/ Lisa Bunner       Telephone: (713) 977-7500       Facsimile: (713)
977-7505       bmoody@moodynational.com       lbunner@moodynational.com        
    with a copy to: Mr. Adam S. Wilk       Ms. Kasi Moeskau       Sneed, Vine &
Perry, P.C       900 Congress, Suite 300       Austin, Texas 78701      
Telephone No. (512) 494-3126       E-awilk@sneedvine.com      
kmoeskau@sneedvine.com             If to Escrow Agent: Xochitl Valdez      
Title Branch Manager       Moody National Title Company, L.P       6363 Woodway
Dr., Ste 250       Houston, Texas 77057       (Main) 713-977-1700       (Direct)
713-273-6680       (Fax) 713-977-0117       xvaldez@moodynational.com  





 

or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and Escrow Agent in a manner described in this Section.

 

27

 



10.1          Escrow Agent. Escrow Agent has agreed to act as such for the
convenience of the parties without fee or other charges for such services as
Escrow Agent. Escrow Agent shall not be liable: (a) to any of the parties for
any act or omission to act except for its own willful misconduct; (b) for any
legal effect, insufficiency, or undesirability or any instrument deposited with
or delivered by Escrow Agent or exchanged by the parties hereunder, whether or
not Escrow Agent prepared such instrument; (c) for any loss or impairment of
funds that have been deposited in escrow while those funds are in the course of
collection, or while those funds are on deposit in a financial institution, if
such loss or impairment results from the failure, insolvency or suspension of a
financial institution; (d) for the expiration of any time limit or other
consequences of delay, unless a properly executed written instruction, accepted
by Escrow Agent, has instructed Escrow Agent to comply with said time limit;
I for the default, error, action or omission of either party to the escrow.
Escrow Agent, in its capacity as escrow agent, shall be entitled to rely on any
document or paper received by it, believed by such Escrow Agent, in good faith,
to be bona fide and genuine. In the event of any dispute as to the disposition
of any monies held in escrow, or of any documents held in escrow, Escrow Agent
may, if such Escrow Agent so elects, interplead the matter by filing an
interpleader action in a court of competent jurisdiction in the county or
circuit where the Real Property is located (to the jurisdiction of which both
parties do hereby consent), and pay into the registry of the court such monies
held by Escrow Agent, or deposit any such documents with respect to which there
is a dispute in the registry of such court, whereupon such Escrow Agent shall be
relieved and released from any further liability as Escrow Agent hereunder.
Escrow Agent shall not be liable for Escrow Agent’s compliance with any legal
process, subpoena, writ, order, judgment and decree of any court, whether issued
with or without jurisdiction, and whether or not subsequently vacated, modified,
set aside or reversed.

 

10.2          Incorporation by Reference. All of the exhibits and schedules
attached hereto are by this reference incorporated and made a part hereof.

 

10.3          Further Assurances. The Seller and Purchaser each covenant and
agree to sign, execute and deliver, or cause to be signed, executed and
delivered, and to do or make, or cause to be done or made, upon the written
request of the other party, any and all agreements, instruments, papers, deeds,
acts or things, supplemental, confirmatory or otherwise, as may be reasonably
required by either party hereto for the purpose of or in connection with
consummating the transactions described herein provided that compliance with the
provision of this Section shall not increase the liability of the complying
party.

 

10.4          No Partnership. This Agreement does not and shall not be construed
to create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and purchaser specifically
established hereby.

 

10.5          Time of Essence. Time is of the essence with respect to every
provision hereof.

 

10.6         Signatory Exculpation. The signatory(ies) for the Seller and
Purchaser is/are executing this Agreement in his/their capacity as
representative of such party and not individually and, therefore, shall have no
personal or individual liability of any kind in connection with this Agreement
and the transactions contemplated by it.

 

10.7          Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:

 

(a)                Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.

 

(b)               All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.

 

(c)               The headings contained herein are solely for convenience of
reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.

 

28

 



(d)               Each party hereto and its counsel have reviewed and revised
(or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against a particular party shall
not be applicable in the construction and interpretation of this Agreement or
any exhibits hereto.

 

10.8          No Recording. Neither this Agreement nor any memorandum hereof, or
any other instrument intended to give notice hereof (or which actually gives
notice hereof) shall be recorded.

 

10.9          Facsimile Signatures. The execution of this Agreement and all
notices given hereunder and all amendments hereto, may be effected by facsimile
signatures, all of which shall be treated as originals; provided, however, that
the party receiving a document with a facsimile signature may, by notice to the
other, require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature.

 

10.10        Assignment by the Parties. Neither party shall assign or transfer
or permit the assignment or transfer of its rights or obligations under this
Agreement without the prior written consent of the other, any such assignment or
transfer without such prior consent being hereby declared to be null and void;
provided, however, that Purchaser shall have the right to either nominate one or
more Affiliates to take title to the Property or to certain components of the
Property or to assign this Agreement to one or more Affiliates without Seller’s
consent.

 

10.11        Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Purchaser of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.

 

10.12        Exclusivity. After the Effective Date, Seller and its respective
agents, representatives and employees shall immediately cease all marketing of
the Property until such time as this Agreement is terminated and Seller shall
not directly or indirectly make, accept, negotiate, entertain or otherwise
pursue any offers for the sale of the Property.

 

10.13        Section 1031 Exchange. Either party may consummate the purchase or
sale of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended (the
“Code”), provided that (i) the Closing shall not be delayed or affected by
reason of an Exchange nor shall the consummation or accomplishment of any
Exchange be a condition precedent or condition subsequent to a party’s
obligations under this Agreement; (ii) any party desiring an Exchange shall
effect its Exchange through an assignment of this Agreement, or its rights under
this Agreement, to a qualified intermediary and the other party shall not be
required to take an assignment of the purchase agreement for the relinquished or
replacement property or be required to acquire or hold title to any real
property for purposes of consummating such Exchange; and (iii) the party
desiring an Exchange shall be responsible for all costs and expenses, including
reasonable attorney’s fees, that would not otherwise have been incurred by
Purchaser or Seller had such party not consummated its purchase or sale through
an Exchange. Neither party shall by this agreement or acquiescence to an
Exchange desired by the other party (1) have its rights under this Agreement
affected or diminished in any manner or (2) be responsible for compliance with
or be deemed to have warranted to the other party that such party’s Exchange in
fact complies with Section 1031 of the Code. In connection with such
cooperation, Seller agrees, upon request of Purchaser to “direct deed” for
actual interests in the property to designees of Purchaser.

 

29

 



10.14        Public Announcements. Except as otherwise expressly provided
herein, neither Seller nor Purchaser shall make any public statement or issue
any press release prior to the Closing with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
party. Seller hereby expressly acknowledges that Purchaser is a wholly-owned
subsidiary  of a publicly-traded company and that Seller is aware and will
advise its owners, employees and agents that federal and state securities laws
prohibit any person who has material, non-public information about a company
from purchasing or selling securities of such a company or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities.  Seller further agrees that Purchaser shall have the right to
disclose the fact that it is contemplating the purchase of the Property and such
other details of the transaction to the extent Purchaser reasonably deems
necessary to comply with applicable federal or state securities laws, rules or
regulations.

 

 

30

 



 

IN WITNESS WHEREOF, the Seller and Purchaser have caused this Agreement to be
executed in their names by their respective duly authorized representatives.



 

  SELLER:       Sethi Family Trust dated October 1, 1998       /s/ J.P. Sethi  
J.P. Sethi, Trustee       /s/ Renu Sethi   Renu Sethi, Trustee             /s/
Kapil D. Prashar   Kapil D. Prashar, individually         /s/ Sadhana Prashar  
Sadhana Prashar, individually                

 



 







  PurchaseR:       MOODY NATIONAL REIT I INC., a Maryland corporation       By: 
/s/ Brett C. Moody     Brett Moody, President








 





 

 



EXHIBIT A

 

LEGAL DESCRIPTION

 

Lot 1, Block A, RESUBDIVISION OF LOT B-1 OF LOTS B-1 AND B-2 CROW INDUSTRIAL
PARK SOUTH SECTION 9, A subdivision in Travis County, Texas according to map or
plat recorded in Volume 96, Pages 149-150 of the Plat Records of Travis County,
Texas.

 



 



EXHIBIT B

 

SUBMISSION MATTERS

 

See Attached.






 

 



EXHIBIT C

 

PROCEDURE AND METHOD OF PRORATION
AND OTHER ADJUSTMENTS

 

Prior to the Closing, the Seller and Purchaser shall jointly prepare a proposed
closing statement containing the parties’ reasonable estimate of the items
requiring proration and adjustment under Section 7.6 and other applicable
Sections of this Agreement. Subsequent to the Closing, final adjustments and
resulting payments between the parties (“true-ups”) shall be made in cash or
immediately available funds as soon as practical, but not later than one hundred
twenty (120) days following the Closing Date.

 



 



 



EXHIBIT D

 

 ENVIRONMENTAL MATTERS

 

 

 

None.

 



 

